Citation Nr: 1044529	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  94-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating greater than 60 percent 
for hypertensive heart disease.

2.  Entitlement to an effective date earlier than April 28, 1995 
for a 60 percent or higher rating for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & D.M.




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1993 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted the Veteran's claim of 
service connection for hypertensive heart disease and assigned a 
30 percent rating effective December 17, 1991.  An RO hearing was 
held on the Veteran's appeal in August 1995.

A Travel Board hearing was held at the RO in March 2001 before a 
Veterans Law Judge who subsequently retired from the Board; a 
copy of the hearing transcript has been added to the record.  In 
March 2008, another Travel Board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge and a copy of 
the hearing transcript has been added to the record.

In a November 1995 rating decision, the RO assigned a higher 
60 percent rating for the Veteran's service-connected 
hypertensive heart disease, but made the increase effective 
April 28, 1995.  Prior to that, a 30 percent rating is in effect, 
with the exception of the period from May 24, 1992 to December 
24, 1992, during which a temporary total rating was assigned.  

In May 2000, September 2001, June 2005, November 2007, and in 
August 2008, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

FINDINGS OF FACT

1.  Effective April 28, 1995, the Veteran's service-connected 
hypertensive heart disease is manifested by, at worst, more than 
one episode of congestive heart failure in the past year, 
workload greater than 3 METs but not greater than 5 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent; there is no objective evidence of chronic congestive 
heart failure, a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 percent.

2.  Prior to April 28, 1995, the Veteran's service-connected 
hypertensive heart disease was manifested by, at worst, a 
workload of 12.9 METs, dyspnea, no evidence of ischemic heart 
disease, and left ventricular hypertrophy associated with severe 
hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 60 percent for 
hypertensive heart disease have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7006-7007 (2010).

2.  The criteria for an effective date earlier than April 28, 
1995 for a 60 percent rating for hypertensive heart disease have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 
3.151(a), 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The claim for a higher rating for hypertensive heart disease 
arises from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The Veteran's 
earlier effective date claim for hypertensive heart disease also 
is a "downstream" element of the RO's grant of service 
connection for this disability in the currently appealed rating 
decision.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); 
VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the Board points out that pre-
adjudication VCAA notice could not have been provided to the 
Veteran because the currently appealed rating decision was issued 
in August 1993 well before the VCAA's enactment.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board.  It appears that all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; the Veteran has not contended 
otherwise.  The Veteran's Social Security Administration (SSA) 
records also have been obtained; it appears that these records 
consist largely of duplicate copies of the Veteran's VA treatment 
records and examination reports.

As to any duty to provide an examination, the Board notes that, 
in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With 
respect to the earlier effective date claim on appeal, the Board 
finds that there is no duty to provide an examination because the 
pertinent matter to be decided involves the Veteran's level of 
disability prior to April 28, 1995; thus a current examination 
would not be relevant to that claim.

With respect to the Veteran's rating claim, the Board notes that, 
pursuant to the August 2008 remand, the Veteran was scheduled for 
VA examinations in March 2009.  He was advised of the adverse 
consequences of failing to appear for a VA examination without 
good cause by correspondence from the RO dated in March 2009.  
The Veteran failed to report for VA examination in March 2009.  
To date, the Veteran has not responded to any of the 
correspondence sent to him concerning his failure to report for 
VA examination scheduled in connection with his higher initial 
rating claim for hypertensive heart disease.  In the April 2009 
Supplemental Statement of the Case (SSOC), the AMC informed the 
Veteran that they had been notified of his failure to report for 
VA examination.  The April 2009 SSOC also was sent to his current 
service representative.
 
The relevant regulations provide that when a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.  In this case, neither the Veteran nor 
his service representative has explained why he failed to report 
without good cause for VA examination.

The Veteran testified at his March 2008 Board hearing that his 
service-connected hypertensive heart disease had worsened since 
his most recent VA examination.  Current examination findings are 
necessary to assess the nature and severity of his service-
connected hypertensive heart disease.  The Veteran's failure to 
report for VA examination in March 2009 means that evidence 
expected from this examination which might have been material to 
the outcome of this claim could not be considered.  VA's duty to 
assist him is not a one-way street.  He also has an obligation to 
assist in the adjudication of his claim and must be prepared to 
meet his obligations by cooperating with VA efforts to provide an 
adequate medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for same. 38 
C.F.R. §§ 3.326, 3.327 (2010).  Accordingly, the Board finds that 
the Veteran failed to report, without good cause, for VA 
examination scheduled in connection with his higher initial 
rating claim for service-connected hypertensive heart disease.  
Consistent with 38 C.F.R. § 3.655(b), this claim will be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) (2010).

Higher Rating for Hypertensive Heart Disease

The Veteran contends that his service-connected hypertensive 
heart disease is more disabling than currently evaluated.  As 
discussed above, because the Veteran failed to report for VA 
examination in March 2009, this claim will be rated based only on 
the evidence of record.  See 38 C.F.R. § 3.655(b).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2010); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected hypertensive heart disease 
currently is evaluated as 30 percent disabling effective 
December 27, 1991, 100 percent disabling effective May 24, 1992 
(based on hospitalization), 30 percent disabling effective 
December 24, 1992, and as 60 percent disabling effective 
April 28, 1995, under 38 C.F.R. § 4.104, DC 7007 (hypertensive 
heart disease).  See 38 C.F.R. § 4.104, DC 7007 (2010).  The 
Board considers its discussion below as adequate to address 
entitlement to a rating higher than 30 percent prior to April 28, 
1995.  

Under DC 7007, a 30 percent rating is assigned for hypertensive 
heart disease manifested by a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent rating is assigned for hypertensive heart disease with 
more than one episode of acute congestive heart failure in the 
past year, a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A maximum 100 percent rating is 
assigned under DC 7007 for hypertensive heart disease with 
chronic congestive heart failure, a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

The Board finds that the preponderance of the evidence is against 
a rating greater than 60 percent for hypertensive heart disease.  
There is no indication that, since April 28, 1995, the Veteran's 
service-connected hypertensive heart disease has been totally 
disabling such that a 100 percent rating is warranted under 
DC 7007.  See 38 C.F.R. § 4.104, DC 7007 (2010).  As noted 
elsewhere, VA outpatient treatment on April 28, 1995, indicated 
that, given the Veteran's persistent symptoms of chest pain, 
stress, and fatigue, mild coronary artery disease was present for 
the first time.  The Veteran's reports of increasing cardiac 
symptoms, including serious dyspnea, fatigue, angina (or chest 
pain), since April 28, 1995, also have been documented on 
outpatient treatment records (as seen in July 1995 - discussed 
above).  A private chest x-ray in August 1995 showed no evidence 
of active cardiopulmonary disease.  A private myocardial 
perfusion study in November 1995 was normal.  

In an August 1995 letter, Dr. White stated that the Veteran's 
hypertension was associated with increased risk of heart attack, 
stroke, and congestive heart failure.  He also stated that organ 
involvement which may occur from hypertension included 
enlargement of the heart muscle (left ventricular enlargement).  
Dr. White noted that the Veteran has left ventricular enlargement 
by EKG and a cardiac stress test which was consistent with small 
vessel disease or hypertensive left ventricular enlargement.  
Dr. White concluded that the Veteran had longstanding essential 
hypertension which had caused cardiac disease, including left 
ventricular enlargement.

On VA examination in August 1995, the Veteran complained of 
recurrent exercise chest pain which was substernal, radiated in 
to his left arm, and was associated with shortness of breath.  
His history included coronary artery disease.  Objective 
examination showed a regular heart rate and rhythm without 
murmurs or gallops.  An EKG showed left ventricular hypertrophy 
by voltage.  The diagnoses were ischemic heart disease and 
hypertensive heart disease.

On VA outpatient treatment in January 1996, the Veteran's 
complaints included chest pain twice a week.  He stated that he 
did not like taking nitroglycerin because of the headaches.  The 
assessment included stable angina.

The Veteran's SSA records show that, on private cardiology 
examination with David Wasley, M.D., in May 1998, the Veteran 
complained of chest pains which had been intermittent for some 
time.  A 1989 myocardial infarction was noted.  The Veteran 
stated that his chest pain occurred once or twice a month and, 
after he took nitroglycerin, it took 10-15 minutes for the pain 
to be relieved.  Dr. Wasley stated that the Veteran's description 
of his chest pain was not typical angina pain because it was not 
substernal.  Instead, his pain was precordial in nature and was 
not brought on by exertion.  The Veteran reported that he was 
able to play golf and climb 1 flight of stairs without any chest 
pain.  He also denied any ankle edema, paroxysmal nocturnal 
dyspnea, or any severe shortness of breath when walking 1-
2 blocks.  He also denied any other chest pain, arm pain, or 
anginal equivalent.  It was noted that the Veteran smoked a pack 
of cigarettes twice a week.  Physical examination showed heart 
sounds within normal limits and no gallops or murmurs.  The heart 
was not enlarged on palpation and percussion.  An EKG showed an 
incomplete right bundle branch, no ischemia, and normal sinus 
rhythm.  The EKG diagnosis was old anterior wall myocardial 
infarction.  Dr. Wasley stated that the Veteran had no 
limitations because normal physical activity did not cause any 
heart symptoms.  Dr. Wasley also felt that the Veteran's 
cardiovascular system was stable and his chest pain was atypical 
and probably not anginal in nature.  The diagnoses included 
coronary heart disease with stable angina and healed myocardial 
infarction.

On VA outpatient treatment in July 1998, the Veteran's complaints 
included 1 episode of chest pain during golf which lasted 1-
2 minutes and was relieved with 1 nitroglycerin pill.  Objective 
examination showed normal heart sounds without murmurs.  It was 
noted that a previous angiogram showed only left ventricular 
hypertrophy.  The assessment included atypical chest pain.

On private cardiology examination with Heinz Markwald, M.D., in 
November 1998, the Veteran complained of attacks of angina 
originating at the precordial area radiating to the left shoulder 
and arm lasting up to 10 minutes accompanied by diaphoresis and 
dyspnea.  The Veteran stated that these attacks occurred even 
without exertion.  He reported dyspnea on exertion.  He also 
reported smoking a pipe 3-4 times a day.  Physical examination 
showed heart sounds of good quality and a regular sinus rhythm 
with no murmurs, friction rub, or gallop.  Dr. Markwald's 
conclusion was the Veteran had had a heart attack and still had 
occasional attacks of angina and his hypertension should be 
better controlled.

On VA heart examination in April 2002, the Veteran  complained of 
shortness of breath after 1 flight of stairs.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran stated that he played golf, 
walked at least 1 mile a day, and had not taken his nitroglycerin 
for a year.  The VA examiner stated that the METs estimate was 5-
6 based on the Veteran's level of activity.  Physical examination 
showed the heart percusses to just beyond the left midclavicular 
line, normal sinus rhythm without murmurs and no evidence of 
congestive heart failure.  The diagnosis was hypertensive 
cardiovascular disease, status-post myocardial infarction in 
1993, METs 5-6, and no clinical evidence of decompensated 
congestive heart failure.

A private chest x-ray in May 2005 showed cardiomegaly but no 
active disease.

On VA examination in August 2005, the Veteran's complaints were 
related primarily to proximal muscle weakness but no cardiac 
symptoms.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran reported 
that he generally had been well without significant cardiac 
symptoms and very rarely used his sublingual nitroglycerin for 
chest discomfort or pain.  He also stated that, until December 
2004, he had done reasonably well doing almost daily walks up to 
1 mile without chest discomfort.  The Veteran denied any symptoms 
of congestive heart failure but reported getting slightly winded 
by the time he reached the top of the hill.  He also stated that, 
beginning in January 2005, he started feeling weak and dizzy 
mostly on standing from sitting position and lifting his legs.  
Physical examination showed a regular heart rate and rhythm 
without murmur, gallops, or rubs.  A cardiac EKG showed stable 
hypertensive cardiomyopathy.  The VA examiner stated that the 
Veteran's METs was about 10 with good activity and without chest 
discomfort.  If the impact of the Veteran's unrelated 
inflammatory myopathy was factored in to his clinical METs, 
however, his current METs would be about 4 with muscle pain and 
weakness on light work and climbing 1 flight of stairs.  The VA 
examiner emphasized that the Veteran's myopathy was less likely 
related to his service-connected hypertensive heart disease.  The 
Veteran's current ejection fraction was 65 percent which was 
normal.  The VA examiner also emphasized that the Veteran's 
clinical METs should not be used because it reflected his non-
cardiac myopathy.  Instead, the Veteran's METs prior to myopathy 
were about 10.

The Board acknowledges that, since April 28, 1995, the Veteran 
continues to complain of chest pain and shortness of breath which 
he relates to his service-connected hypertensive heart disease.  
He has denied consistently the presence of any symptoms of 
congestive heart failure on repeated VA and private cardiac 
evaluation, however.  His heart rate also has been regular on 
frequent testing.  His cardiac angina was stable on VA outpatient 
treatment in January 1996.  In May 1998, Dr. Wasley stated that 
the Veteran had no limitations because normal physical activity 
did not cause any heart symptoms.  Dr. Wasley also felt that the 
Veteran's cardiovascular system was stable and his chest pain was 
atypical and probably not angina.  Dr. Markwald noted in November 
1998 only that the Veteran still had occasional attacks of 
angina.  On VA examination in April 2002, the Veteran stated that 
he played golf, walked at least 1 mile a day, and had not taken 
his nitroglycerin for a year.  The VA examiner estimated the 
Veteran's METs at 5-6 based on the Veteran's reported level of 
activity.  At the Veteran's most recent VA examination in August 
2005, the VA examiner stated that, excluding unrelated non-
cardiac myopathy, the Veteran's METs was about 10 with good 
activity and without chest discomfort.  Physical examination 
showed a regular heart rate and rhythm without murmur, gallops, 
or rubs.  A cardiac EKG showed stable hypertensive 
cardiomyopathy.  The Veteran's current ejection fraction was 
65 percent which was normal.  There is no objective medical 
evidence that, since April 28, 1995, the Veteran's service-
connected hypertensive heart disease is totally disabling or 
manifested by chronic congestive heart failure, a workload of 
3 METs or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent such that an initial rating 
greater than 60 percent is warranted.  See 38 C.F.R. § 4.104, 
DC 7007 (2010).  Instead, these records indicate that the Veteran 
currently meets few of the diagnostic criteria to support the 
60 percent rating currently assigned for his service-connected 
hypertensive heart disease.  The Veteran also has not identified 
or submitted any competent evidence which indicates that his 
heart disease is totally disabling such that an initial rating 
greater than 60 percent effective April 28, 1995, for service-
connected hypertensive heart disease is warranted.  Thus, the 
Board finds that the criteria for a rating greater than 
60 percent since April 28, 1995, for service-connected 
hypertensive heart disease are not met.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date 
earlier than April 28, 1995 for a 60 percent rating for service-
connected hypertensive heart disease.  He has contended 
specifically that the appropriate effective date for the 
60 percent rating currently assigned for service-connected 
hypertensive heart disease is January 21, 1994, the date of a 
letter from his VA treating physician which, in the Veteran's 
view, documented his worsened symptoms of hypertensive heart 
disease.  

In general, except as otherwise provided, the effective date of 
an evaluation an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  For an increase in disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 
10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 
(1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased disability 
compensation retroactively to the date the evidence establishes 
the increase in the degree of disability had occurred. VA's 
General Counsel said this section was intended to be applied in 
those instances where the date of increased disablement can be 
factually ascertained with a degree of certainty.  It was noted 
that this section was not intended to cover situations where 
disability worsened gradually and imperceptibly over an extended 
period of time.  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To 
determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution.  If the RO receives a complete application from 
the claimant within one year from the date it was sent, the RO 
will consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2010).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 3.157.  
Once a formal claim for compensation has been allowed, receipt of 
a report of examination by VA or evidence from a private 
physician will be accepted as an informal claim for benefits.  In 
the case of examination by VA, the date of examination will be 
accepted as the date of receipt of a claim.  The provisions of 
the preceding sentence apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established, or when a claim 
specifying the benefit sought is received within one year from 
the date of such examination.  In the case of evidence from a 
private physician, the date of receipt of such evidence by VA 
will be accepted as the date of the claim.  Id.

In an August 1993 rating decision, the RO granted the Veteran's 
claim of service connection for hypertensive heart disease, 
assigning a 30 percent rating effective December 27, 1991 (the 
date of receipt of the Veteran's service connection claim).  The 
Veteran disagreed with this decision in a letter which was dated 
on September 23, 1993, and date-stamped as received by the RO on 
October 21, 1993.  In this letter, the Veteran contended that, 
because of the physical stress placed on him, he was unable to 
carry out the duties of a drilling contractor due to his service-
connected hypertensive heart disease.

The next relevant correspondence occurred when the Veteran 
submitted a signed VA Form 21-4138 dated on February 7, 1994, and 
date-stamped as received by the RO on that same date.  The 
Veteran stated that his shortness of breath from his service-
connected hypertensive heart disease had increased to the point 
that he was unable to perform the manual labor associated with 
his job.  He also contended that ischemic heart disease implied 
significant impairment of the left ventricle function.  Attached 
to the Veteran's VA Form 21-4138 was a letter from William B. 
White, M.D., his treating physician, dated on January 21, 1994, 
and date-stamped as received by the RO on February 7, 1994.  
Dr. White stated that he had been following the Veteran for many 
years in a hypertension program.  The Veteran was under anti-
hypertensive medical therapy with reasonably good control of 
blood pressure.  The Veteran also had a history of left 
ventricular hypertrophy (enlargement of the heart muscle wall).  
Dr. White opined that the Veteran's work was excessive 
considering his medical condition because, in a job working on a 
well-digging rig, there was too much isometric force required.  
Dr. White stated that this form of exertion can increase 
dramatically the blood pressure even when being treated with 
medication.

The Veteran then perfected a timely appeal on his higher initial 
rating claim for service-connected hypertensive heart disease 
when he submitted a copy of a VA Form 9 (substantive appeal) 
dated on February 3, 1994, and date-stamped as received by the RO 
on June 28, 1994.  In a statement on his substantive appeal, the 
Veteran referred back to the September 23, 1993, letter which he 
had submitted as his notice of disagreement.

The Veteran, through his service representative, then submitted a 
copy of a VA outpatient treatment record dated on March 31, 1994, 
and date-stamped as received by the RO on November 9, 1994, in 
which he reported a history of a prior myocardial infarction in 
1993, hypertension, and chest pain with exercise.  A medical 
clearance was requested for surgical extraction of 2 teeth with 
intravenous sedation and local anesthetic.  It was noted that the 
Veteran had a history of essential hypertension and left 
ventricular hypertrophy.  An echocardiogram (EKG) showed 
increased voltage consistent with left ventricular hypertrophy.  
The impression was moderate hypertension.  Medical clearance was 
given.

The Veteran next submitted additional VA treatment records dated 
in January 1993 and January 1995 which were date-stamped as 
received by the RO on January 13, 1995.  A January 1993 VA 
cardiac stress test was electrocardiographically negative.  The 
exercise stress test was considered adequate and was terminated 
because of dyspnea.  There was no chest discomfort.  A January 
1995 EKG was consistent with the effects of left ventricular 
hypertrophy.  The Veteran also provided a lay statement in 
January 1995 which was a summary of his previously submitted 
medical evidence.

The Veteran testified at an RO hearing on August 2, 1995, that he 
had experienced angina, light-headedness, blurred vision, and 
chest pain during a cardiac stress test in January 1993.  The 
Veteran also testified that his service-connected hypertensive 
heart disease was worsening and he experienced light-headedness 
and angina several times a week.  The Veteran's wife testified 
that her husband had difficulty climbing stairs and experienced 
shortness of breath and leg cramps as a result of the service-
connected hypertensive heart disease.

In September 1995, the RO obtained additional VA outpatient 
treatment records for the Veteran.  These records show that, on 
VA outpatient treatment on April 28, 1995, the Veteran complained 
of decreasing exercise tolerance, chest pain on exertion, 
particularly when going up stairs, and central chest pain which 
radiated to his left arm and was relieved after 1-2 minutes of 
rest.  He also complained of shortness of breath.  He stated that 
2-3 years earlier he could negotiate 5-6 miles on flat ground but 
currently tired and experienced shortness of breath on exertion.  
He could not play golf with ease any more.  He also stated that 
he could negotiate 2 flights of stairs at a time.  The assessment 
included chest pain on exertion.  

On VA outpatient treatment in July 1995, the Veteran's complaints 
included chest pain, stress, and fatigue.  It was noted that, 
although he had worked with heavy drills weighing up to 
125 pounds, he was no longer able to do this work.  The 
assessment was chest pain, fatigue and stress test suggested 
coronary artery disease which probably was mild.  The VA examiner 
stated that, in light of the Veteran's persistent symptoms and 
changes noted on his cardiac stress test, he recommended cardiac 
catheterization.

In a November 1995 rating decision, the RO assigned a higher 
initial 60 percent rating for the Veteran's service-connected 
hypertensive heart disease effective April 28, 1995.  The RO's 
Hearing Officer concluded that the competent medical evidence 
clearly showed dyspnea on exertion with exercise changes shown on 
exercise tolerance testing and more than light manual labor was 
not possible.  The Hearing Officer also determined that April 28, 
1995, was the appropriate effective date for a 60 percent rating 
under 38 C.F.R. § 3.157(b) for service-connected hypertensive 
heart disease because that was the date of outpatient treatment 
records showing objectively increased symptoms of heart disease.  
The Hearing Officer determined further that a higher evaluation 
was not warranted because there were no definite signs of 
congestive heart failure in the medical evidence.

The Board finds that the preponderance of the evidence is against 
assigning an effective date earlier than April 28, 1995, for a 
60 percent rating for service-connected hypertensive heart 
disease, or for any rating higher than 30 percent.  The Board 
notes initially that it is unclear why the Hearing Officer 
determined in November 1995 that the VA outpatient treatment 
record dated on April 28, 1995, should be treated as an increased 
rating claim under 38 C.F.R. § 3.157(b) when the Veteran's higher 
initial rating claim for hypertensive heart disease had been on 
appeal continuously since he first filed his original service 
connection claim for this disability on December 27, 1991.  In 
any event, the Board finds that the Hearing Officer determined 
correctly that April 28, 1995, was the appropriate effective date 
for assigning a 60 percent rating for the Veteran's service-
connected hypertensive heart disease based on the worsening 
symptomatology shown in the medical evidence of record.  Prior to 
April 28, 1995, the medical evidence showed that the Veteran had 
been treated by Dr. White for severe hypertension and associated 
hypertensive vascular disease (as he noted in a February 10, 
1992, letter).  The Veteran also had experienced a myocardial 
infarction and was hospitalized briefly for treatment of this 
disability at a VA Medical Center in May 1992 followed by a 
cardiac catheterization.  While hospitalized, the Veteran had a 
regular heart rate and rhythm and his EKG showed a normal rhythm 
and a left anterior hemi-block.  It was noted that the Veteran's 
cardiac echo showed inferior and posterior hypokinesis with 
overall preserved ventricular function.  The Veteran responded to 
nitroglycerin and was transferred for a possible percutaneous 
transluminal coronary angioplasty.  Dr. White noted in December 
1992 that recent EKG's showed no evidence of ischemic heart 
disease although an EKG in November 1992 was consistent with left 
ventricular hypertrophy from longstanding hypertensive heart 
disease, however.  Despite the Veteran's assertions and hearing 
testimony that he experienced angina (or chest pain), 
lightheadedness, and blurred vision at the time of a VA cardiac 
stress test in January 1993, the stress test report indicated 
only that, although it was terminated due to dyspnea, there was 
no chest discomfort and the Veteran had achieved a workload of 
12.9 METs.  The Board is more persuaded by the January 1993 
report than by the Veteran's later recollection of events.  

The Veteran has contended that the appropriate effective date for 
the 60 percent rating for service-connected hypertensive heart 
disease was January 21, 1994, the date of a letter from Dr. White 
documenting his symptoms.  A review of this letter shows that, 
although it was dated on January 21, 1994, it was date-stamped as 
received by the RO on February 7, 1994.  In this letter, 
Dr. White essentially opined that the Veteran was no longer able 
to perform his work as a drill rig operator because of the stress 
that this excessive work put on his heart.  The Board observes 
that, even if this letter established entitlement to an earlier 
effective date for a 60 percent rating for service-connected 
hypertensive heart disease, which it does not, the earliest 
effective date allowable under current regulations would be 
February 7, 1994, because that is the later of the date that 
entitlement allegedly arose or the date of receipt of this 
letter.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In any event, 
a review of Dr. White's January 1994 letter does not indicate 
that the Veteran's service-connected hypertensive heart disease 
had worsened objectively such that entitlement to an earlier 
effective date for a 60 percent rating was established.  
Dr. White noted only that the Veteran was under anti-hypertensive 
medical therapy with reasonably good control of blood pressure 
and had a history of left ventricular hypertrophy (enlargement of 
the heart muscle wall).  

The Veteran's left ventricular hypertrophy was confirmed on EKG 
in March 1994, when medical clearance for surgical extraction of 
2 teeth was given, and in January 1995.  However, there is no 
evidence that, prior to April 28, 1995, the Veteran's service-
connected hypertensive heart disease was manifested by more than 
1 episode of acute congestive heart failure in the previous year 
or a workload of between 3-5 METs resulted in dyspnea, fatigue, 
angina, dizziness, or syncope.  There also is no evidence that, 
prior to April 28, 1995, the Veteran's left ventricular 
hypertrophy, which was noted on EKG, resulted in dysfunction with 
an ejection fraction of 30 to 50 percent.  

The medical evidence also does not show that, within 1 year of 
April 28, 1995, the Veteran's service-connected hypertensive 
heart disease was manifested by chronic congestive heart failure, 
a workload of 3 METs or less resulted in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  See 38 C.F.R. 
§ 4.104, DC 7007 (2010).  

An EKG in January 1995 confirmed only the presence of left 
ventricular hypertrophy.  VA outpatient treatment on April 28, 
1995, showed worsening symptoms associated with the Veteran's 
service-connected hypertensive heart disease, including chest 
pain on exertion, particularly when going upstairs, shortness of 
breath, a serious reduction in his exertion from 5-6 miles on 
flat ground 2-3 years earlier to tiredness on any exertion.  
Subsequent VA outpatient treatment in July 1995 suggested - for 
the first time - that, given the Veteran's persistent symptoms of 
chest pain, stress, and fatigue, mild coronary artery disease was 
present.  The Veteran has not identified or submitted any 
competent medical evidence which shows that his service-connected 
hypertensive heart disease had worsened prior to April 28, 1995, 
such that an earlier effective date than April 28, 1995, for a 
60 percent or higher rating is warranted.  Based on the Veteran's 
worsening hypertensive heart disease, the RO properly assigned a 
60 percent rating effective April 28, 1995, the earliest 
factually ascertainable date that entitlement to an increased 
rating arose.  See 38 C.F.R. §§ 3.157, 3.400(o)(2), 4.104, 
DC 7007.  In addition, the Board notes that, as the rating 
criteria are progressive, a finding that the criteria for a 60 
percent rating are not met also establishes that the criteria for 
a 100 percent rating are not met.  Thus, the Veteran's claim for 
an effective date earlier than April 28, 1995, for a 60 percent 
or higher rating for hypertensive heart disease is denied.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected hypertensive 
heart disease.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected hypertensive heart disease are not 
inadequate in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected hypertensive heart disease.  This is 
especially true because the 60 percent rating currently assigned 
for the Veteran's hypertensive heart disease effective April 28, 
1995, contemplates severe disability and more than adequately 
compensates him for the level of disability he has experienced 
since that date (as discussed above).  Moreover, the evidence 
does not demonstrate other related factors such as marked 
interference with employment and frequent hospitalization.  The 
Veteran was hospitalized briefly following a myocardial 
infarction in May 1992.  Dr. White stated in January 1994 that 
the Veteran's current employment was excessive given his heart 
condition.  He reported to Dr. Wasley in May 1998 that he had 
last worked as a building contractor until June 1991.  The 
Veteran reported at his VA examination in April 2002 that, 
following service, he had gone in to business for himself as a 
well-drilling contractor where he had worked for 25 years until 
February 1996.  He did not indicate, and the medical evidence 
does not show, that he was hospitalized frequently for his 
service-connected hypertensive heart disease.  In light of the 
above, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Since April 28, 1995, a disability rating greater than 60 percent 
for hypertensive heart disease is denied.

An effective date earlier than April 28, 1995 for a 60 percent or 
higher rating for hypertensive heart disease is denied.



____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


